Final Office Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/993,413 (hereinafter also referred to as ‘413 or the instant application), which is a reissue application of U.S. Application No. 14/120,054 (hereinafter also referred to as ‘054 or the parent application), entitled MOCA GATEWAY SPLITTER, now U.S. Patent No. 9,356,796 (hereinafter also referred to as ‘796 or the original patent).  Application Ser. No. 14/120,054 is a continuation application of  US Application No. 13/868,261 (hereinafter also referred to as ‘261 or the grandparent application) filed April 23, 2013, of the same title, now U.S. Patent No. 8,752,114 (hereinafter also referred to as ‘114).
 
3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘796 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘796.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘796 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  
4.  The ‘796 patent issued with claims 1-15 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on May 30, 2018 was entered and considered. The preliminary amendment added claims 16-45.
   Most recently, a response filed June 14, 2022 cancelled claims 1-4, 6-7, 9-13, and 15,  amended claims 49-52, 57, 59, 61-64, and 69 and added claim 73.
 
5.  As of the date of this Office Action, the status of the claims is:
Claims 49-73 are pending.
Claims 49-72 are examined.
Claims 1-4, 6-7, 9-13, 15, and 49-72 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Application No. 13/868,261 (hereinafter also referred to as ‘261 or the grandparent application) filed April 23, 2013, of the same title, now U.S. Patent No. 8,752,114 (hereinafter also referred to as ‘114).1

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.  
35 USC 251 
8.  The reissue oath/declaration filed October 26, 2018 is now defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Claims 16-45 were specifically identified by the 10/26/18 declaration as claiming features omitted in the patent claims which prior omission had rendered the ‘796 patent wholly or partly inoperative.  The declaration also identified the claims 16-45 as broadening claims.  Claims 16-45 have been cancelled.  Accordingly, the declaration no longer identifies a broadening claim nor language/claims which render the patent operative.

9.  Claims 49-73 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the 10/26/18 declaration is set forth in the discussion above in this Office action. 

Specification
10.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis for “surge protection means” as claimed in claim 73 is required.  See paragraph 13 below.
  

Claim Objections
11.  Claims 53, 58, 65, and 68-70 are objected to because of the following informalities:  In claim 53, line 4, “MoCA port” should be --plurality of MoCA ports--.  This also applies to similar language in claims 58, 65 and 70.  In claim 68, line 1, “each” should be --another--.  In claim 69, line 2, “a” (second) should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.



A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.

“port”
“Note that use of the terminology port is meant to be also analogous to a terminal, whereby typically each of the aforesaid ports are coaxial connector ports.”
(Col. 5, lines 2-4.)

B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 49-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 49 now recites: 
	…electrically connecting the Gateway port to a first surge protection device;…
	
	electrically connecting the input port to a second surge protection device;…
	
	electrically connecting each MoCA port to a respective surge protection device….


Claim 61 now recites:
	
…receiving the CATV input signal by an input port that is electrically connected to a first surge protection device;…
	
	providing the lowpass filtered CATV input signal, via the second DC blocking capacitor, to a Gateway port that is that is connectable to a Gateway device and
is electrically connected to a second surge protection device;… 

receiving MoCA signals by a plurality of MoCA ports that are each electrically connected to a respective surge protection device….
	

Claim 73 now recites:

…electrically connecting the Gateway port to a first surge protection means;…
	
electrically connecting the input port to a second surge protection means;…
	
…electrically connecting each MoCA port to a respective surge protection means….2

Note also claims 54, 60, 66 and 72.
Claim 69 now recites: 
…a CATV output port that is electrically connected to a third
surge protection device….3
The response on pages 13-14, 18-19, 21 and 23-25 relied upon Figure 5, element 100 and col. 4, line 65-col. 5 for support.  Claims 49-73 are drawn to the embodiments of Figures 7-8.  See also col. 6, lines 33-65.  Figure 5 is a “circuit schematic diagram for a prototype Gateway splitter developed by the inventors is shown in FIG. 5. As will be explained, the circuitry for the prototype design differs in this embodiment from the previously described embodiments of the invention [Figs. 1-4], whereby additional components have been added.” (col. 5, lines 60-65).  While Figure 5 shows an element 100 in electrical conductive path 37, i.e. electrically connected, between the Gateway “port” and the DC blocking capacitor 89 of the low pass filter 19 of the diplex filter 18, an element 100 in electrical conductive path 30, i.e. electrically connected, between the input “port” 2 and the splitter 4 which splitter is between the input “port” and either the CATV “port” 7 or low pass filter 19, an element 100 in each of electrical conductive paths 3, 5, 7, 9, i.e. electrically connected, between a respective MoCA “port” and the splitter 24 and an element 100 in electrical conductive path 40, i.e. electrically connected,  between the splitter 6 and the CATV “port” 7, this is not what is claimed.  No other Figures show elements 100.  Col. 4, line 65-col. 5, line 1 sets forth “[m]ore specifically, spark gaps 100 have been connected individually between input port 2, CATV port 7, modem port 8, Gateway port 22, MoCA port 25, MoCA port 26, MoCA port 27, MoCA port 28, and ground, respectively. Note that use of the terminology port is meant to be also analogous to a terminal, whereby typically each of the aforesaid ports are coaxial connector ports.”  In other words, such respective elements 100 in conductive paths 37, 30, 3, 5, 7, and 9 and 40 are “more specifically’ connected individually to ground.  Attention is further invited to lines 4-8 of col. 5 which follow those cited for support which set forth “[a]lso, as shown, DC blocking capacitors 89 have been added to 2-way hybrid splitters 4, 6, diplex filters 14, 18, and the 6-way resistive splitter 24, each of the blocking capacitors 89 being connected as shown.”  As shown in Figure 5, DC blocking capacitors 89 of the splitter 4, splitter 6, diplex filter/low pass filter 19/20 and splitter 24 are serially connected to the grounded spark gaps 100 between input “port” 2 and splitter 4, between CATV “port” 7 and splitter 6, between Gateway “port” and diplex filter/lowpass filter19/20 and between MoCA ports 25-28 and splitter 24b. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13. Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “surge protection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linkage between the structure, material, or acts and the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Sections I-VIII on pages 9-31 of the response have been considered in their entirety.  Specifically:
Sections I-IV and VIII have been noted.  
Section V has been considered.  A “revised Reissue Declaration” was not filed.  
With regard to Sections VI and VII, the specific grounds for the rejection are not maintained.

 Conclusion
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See esp. Bailey ‘221 which teaches the significance of a specific type/structure of surge protection device and its physical location in an electrical conductive path relative to other components of a CATV network, paragraphs 92-97.
  
Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,356,796 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        2 See page 10, lines 1-9 and bridging pages 11-12 of the response.   
        3 See page 11, first full paragraph of the response.